DETAILED ACTION
	This non-final rejection is responsive to communication filed February 25, 2022.  Claims 1-20 are pending in this application.  The present application is a Continuation of US Patent Application 16/945,478, which is now US Patent 11,288,395.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the text in Figures 7-9 are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-11, 14, 15, 17, 18, and 20-22 of U.S. Patent No. 11,288,395. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 6-11, 14, 15, 17, 18, and 20-22 of U.S. Patent No. 11,288,395 anticipate the limitations of claims 1-20 of the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burge (US 2014/0172808 A1) in view of Hankins et al. (US 20140180961 A1) (‘Hankins’).


With respect to claims 1, 12 and 17, Burge teaches a method, system, and non-transitory computer-readable storage medium for operating a metadata server for package management including development and deployment of software, the method comprising: 
at a metadata server storing a database model (Figs 3 and 4) including a plurality of data structures each including one or more entries of multiple data objects, a set of mapping rules defining links between different data structures of the plurality of data structures (links between metadata layer objects and/or source documents) (paragraphs 51-53 and 56), and a set of operation rules (rights policies) for executing operations on the database model (paragraphs 54-56), performing: 
receiving, by the one or more processors, a user identifier for an entity (The rights policy specifies different access levels and/or restrictions for different users based on different criteria such as role or security clearance, and thus a user is granted or denied access based on his/her profile information such as role, title, clearance level.  Therefore, it is inherent that a user identifier is received for an entity (paragraphs 55, 58 and 68); 
executing, by the one or more processors, one or more mapping rules to authorize active links between multiple data structures of the plurality of data structures, the one or more mapping rules corresponding to access permissions for the entity (Access to linked metadata layer objects are determined based on rules specifying who can access metadata layer objects and linked metadata layer objects and rules for resolving conflict among linked objects.) (paragraphs 54-55, 58 and 64), the active links enabling searching of linked data structures during searching of at least one data structure based on a single search query (paragraphs 18, 35, 58-59) (linked metadata objects are identified during access of a metadata object); 
receiving, by the one or more processors, a request from the entity for metadata related to a package (A request is received from a user or user device to access metadata that is stored as instantiated metadata layer objects, which may be considered a package.  Further, Burge teaches that all metadata for a source document maybe stored as a BLOB (i.e. package), and thus a request would be based on and related to a package.  Burge further teaches that a summarized report with points, fact, etc. (i.e. package) is input and stored as metadata layer object, and then later requested by different military officers.) (paragraphs 55, 57-59, and 68); 
accessing, by the one or more processors, at least a portion of the requested metadata from one or more package data structures of the multiple data structures that have authorized active links to the one or more package data structures based on execution of the one or more mapping rules (paragraphs 55, 58-59 and 68) (users are granted access to linked objects based on permissions); and 
providing, by the one or more processors, an output of the accessed at least a portion of the requested metadata to the entity, the output of the accessed at least a portion of the requested metadata arranged according to an output format (Users are permitted to view, edit and add comments data based on their access permissions.  For example, a senator might be able to view a high level analysis of the situation in a military zone that is generated by the head of the military group, but might not be able to view the sources from which the analysis is based.) (paragraphs 18, 58-59 and 67-68).

Although Burge teaches performance of the claimed steps with metadata and package data structures, Burge does not explicitly teach metadata associated with development and deployment of software; software package data structures comprising at least a corresponding software package type; accessing metadata from version data structures; or version data structures comprising repository locations.  Although the type or intended use of the metadata in the recited claims do not actually result in a difference in functionality, the examiner brings in another reference to show metadata/package management including development and deployment of software.  
Hankins teaches metadata associated with development and deployment of software (metadata is associated with BI artifacts and packages in BI environments, which are related to development and deployment of BI software) (paragraphs 46, 130, 134, and 177); and
receiving a request for metadata based on and related to a software package associated with development and the deployment of the software (metadata associated with BI artifacts and packages in BI environments is requested from a user) (paragraphs 134, 177, 179, and 191); 
software package data structures comprising at least a corresponding software package types (Hankins, paragraphs 141 and 145);
accessing requested metadata from software package data structures and version data structures, (metadata associated with versions of BI artifacts and packages in BI environments is accessed ) (Hankins, paragraphs 161-162 and 175-177, 179 and 191), the version data structures comprising repository locations (paragraphs 177 and 179); 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the metadata of Burge to include metadata associated with development and deployment of software as taught by Hankins because the metadata model provided by Hankins enables a more business friendly and/or user-friendly "semantic" layering on top of one or more physical data sources (Hankins, paragraphs 130).  Further, the combination of Burge and Hankins would allow multi-layered metadata management across different environments.  A person having ordinary skill in the art would be motivated to make this combination because it would entail swapping one type of metadata for another type of metadata.

	With respect to claim 2, Burge in view of Hankins teaches wherein the at least a portion of the requested metadata includes the software package name, a number of repositories, a name of one or more repositories, a number of downloads, a number of versions, a last modified indicator, one or more keyword tags, a description, license information, a checksum, release notes information, a rating indicator, review information (BI output), an owner, or a combination thereof (Burge, paragraph 18; Hankins, paragraphs 132, 143, and 226).

With respect to claim 3, Burge in view of Hankins teaches sending, to the entity and prior to receiving the request, one or more search options corresponding to a software package search or version search, wherein the one or more search options including a software package name (label), a software package type (label), a version name, a repository name, a checksum, a keyword tag, a description, or a combination thereof (Hankins, paragraphs 159, 201, 218 and 257); and 
wherein the request corresponds to a selection of at least one of the one or more search options (Hankins, paragraphs 201, 218).

With respect to claim 4, Burge in view of Hankins teaches wherein the one or more software package data structures further comprise software package identifiers, names, and qualifiers, and where each of the one or more version data structures comprise software package specific immutable information, software package identifiers (Burge, paragraphs 20, and 56; Hankins, paragraphs 5, 161-162 and 175-177).

With respect to claim 5, Burge in view of Hankins teaches the method of claim 4, wherein each of the one or more software package data structures include a package type field that indicates a software package type of the corresponding software package data structure (Hankins, paragraphs 141, 145), the software package type comprising one of Bower, Chef, CocoaPods, Conan, Conda, CRAN, Debian, Docker, Git LFS, Go, Helm, Maven, npm, NuGet, Opkg, P2, PUP, Composer, Puppet, PyPI, RPM, RubyGems, SBT, Vagrant, and VCS.
The software package type is considered non-functional descriptive material because the type of software package does not appear to affect the functionality of the claim.  Therefore, the particular software package type is just descriptive information.

With respect to claim 6, Burge in view of Hankins teaches the method of claim 5, wherein each of the one or more version data structures include software package-specific immutable information associated with the software package type indicated by the package type field of a linked software package data structure (Hankins, paragraphs 5, 161-162 and 175-177).

With respect to claim 7, Burge in view of Hankins teaches determining, by the one or more processors based on the user identifier, the access permissions for the entity, the access permissions corresponding to authorization to access a set of the plurality of data structures (Access rights of a user are determined in response to attempt to access data, and access is granted/denied based on access rights.) (paragraphs 18, 55 and 58); and
identifying, by the one or more processors, one or more mapping rules for execution based on the access permissions (Access to linked metadata layer objects are determined based on rules specifying who can access metadata layer objects and linked metadata layer objects and rules for resolving conflict among linked objects.) (paragraphs 54-55 and 58);

With respect to claim 8, Burge in view of Hankins teaches the method of claim 7, wherein determining the access permissions for the entity comprises identifying one or more active licenses corresponding to the entity, identifying one or more permissions corresponding to the user identifier (Burge, paragraphs 55 and 58), or a combination thereof.

	With respect to claim 9, Burge in view of Hankins teaches further comprising receiving a second request from the entity, the second request comprising a request selected from the group consisting of download, upload, create, build, delete, replace, update (i.e. edit) (Burge, paragraphs 65-67), query, list, and deploy.

With respect to claim 10, Burge in view of Hankins teaches wherein the output includes, for each version of the software package, build information corresponding to the respective version of the software package (Hankins, paragraphs 69, 130, 176-177, and 374), and vulnerability information corresponding to the respective version of the software package (Hankins, paragraphs 172, 175-177, 213, 238, 248, 311).

With respect to claim 11, Burge in view of Hankins teaches for each received request: executing the set of operation rules to generate event data (Burge, paragraphs 25 and 48-49); and 
initiating storage of one or more portions of the event data at one or more data structures of the plurality of data structures (usage metrics are stored, including uses, audits and accesses) (Burge, paragraphs 25 and 48-49).

With respect to claim 13, Burge in view of Hankins teaches wherein the database model comprises a strong type model (Burge, Figs. 3 and 4; paragraphs 51-53 and 56).

With respect to claim 14, Burge in view of Hankins teaches wherein the one or more software package data structures further comprise corresponding descriptions, website uniform resource locators, created information, license information, modified information, latest version information, version information, a download count, a follower count, a rating, tags, user properties, package information sources, or a combination thereof (Burge, paragraphs 20 and 56).

With respect to claim 15, Burge in view of Hankins teaches the method of claim 14, wherein the one or more version data structures further comprise corresponding file data structure (Burge, Figs. 3-4, paragraph 56; also Hankins, paragraph 132), vulnerability data structures, a software package information source data structures (Burge, paragraph 56; Hankins, paragraph 90), read me data structures, a version release notes data structures, or a combination thereof.

With respect to claim 16, Burge in view of Hankins teaches wherein: the plurality of data structures further include a vulnerability (stability) data structure (Hankins, paragraphs 172, 213, 238, 248, 311), a licensing information data structure (rights policies) (Burge, paragraphs 18, 55, 58, 62 and 68), a build information data structure (Hankins, paragraphs 69, 130, 176-177, 374), and a file-level information data structure (literal object such as data file) (Burge, Fig. 4; paragraphs 56-57); and 
the one or more software package data structures have authorized active links to the vulnerability data structure, the licensing information data structure (Burge, Fig. 4, paragraphs 56-57), the build information data structure, the file-level information data structure, or a combination thereof based on execution of the one or more mapping rules (metadata layer objects are linked to rights policies).

With respect to claim 18, Burge in view of Hankins teaches wherein, for each software package having multiple versions, a single version of the software package is designated as a primary package and each other version of the software package is designated as a secondary package (previous version) (Hankins, paragraphs 5, 161-162 and 175-177).

With respect to claim 19, Burge in view of Hankins teaches wherein the output format defines an ordered arrangement of the metadata (different layers of metadata layer objects are presented) (Burge, paragraphs 18 and 68).

	With respect to claim 20, Burge in view of Hankins teaches further comprising determining user access permissions for a user corresponding to the user identifier, the user access permissions for the user being different from the access permissions for the entity (Burge, paragraphs 22, 55, 58, 68).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         	October 21, 2022